DETAILED ACTION

This office action is in regards to a continued application filed June 5, 2020 to a 371 application filed October 3, 2017 claiming priority to PCT/EP2016/058483 filed April 18, 2016, foreign application EP15169722 filed May 28, 2015 and provisional application 62/148,983 filed April 17, 2015. Claims 1-4, 7-9, and 13-20 have been amended.  Claim 10 has been cancelled without prejudice. Claim 21 is new.  Claims 1-9 and 11-21 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkhuis et al. (WO2013/050622 A1).
In regards to 1, 3-6, 14, 16, 17, 19, and 21, Brinkhuis et al. teach a RMA crosslinkable composition for making thick coating layers comprising at least one crosslinkable component comprising reactive components A and B each comprising at least 2 reactive groups wherein the at least 2 reactive groups of component A are acidic protons (C-H) in activated methylene or methine groups (the RMA donor group), and the at least 2 reactive groups of component B are activated unsaturated groups (C=C) (the RMA acceptor group), to achieve crosslinking by Real Michael Addition (RMA) reaction, said composition further comprising a base catalyst (C), an X-H group containing component (D) that is also a Michael addition donor reactable with component B under the action of catalyst C, wherein X is C, N, P, O or S and a sag control component (E) [Abstract; Claims 1, 3, 11, 18, 19, 29].   Brinkhuis et al. teach the amount of solvent is optionally 0.1 – 80 wt.% solvent and most preferably less than 30 wt.% based on the total weight of the crosslinkable composition [0045, 0047] wherein the range encompasses the amount of volatile solvent of the instant claim of between 0 to 20 wt.%.  Brinkhuis et al. teach that component A comprises a polycarboxylic acid comprising a fatty acid based polymer, including esters, dimers and higher oligomers thereof, and having a carbon length of 6-18C [0026-0030] and since the polycarboxylic acids (fatty acids) are used in the preparation of polyester polyols [0032], they therefore form alkyds.  Brinkhuis et al. teach molecular weights of 300 to 6000 g/mol [0019, 0023, 0031]. Brinkhuis et al. teach applying the coating layer on a substrate and allow curing at a temperature of between 0 and 60°C [0050].
Since Brinkhuis et al. teach the identical or substantially identical RMA crosslinkable composition and molecular weights as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Brinkhuis et al. will inherently be the same as claimed (i.e., viscosity of the crosslinkable polymer comprising reactive component A at 23°C is 15,000 to 200 mPa.s). If there is any difference between the product of Brinkhuis et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claims 2 and 14, Brinkhuis et al. teach a coating composition and do not disclose or require an underlying sealing layer, therefore one of ordinary skill will find the coating can be directly coated on the substrate or the substrate can be previously sealed with the application of a conventional sealing layer followed by a top-coating of conventional resins including epoxy, phenolic, silane, acrylics, polyurethane, polyurea, and polyaspartic resins.  
In regards to claim 7, Brinkhuis et al. teach the RMA crosslinkable components of polyesters, polyurethane, polyacrylates,epoxy resins, polyamides and polyvinyl resins comprising reactive components A or B in the main chain, pendant, terminal or combinations thereof [0015, 0022; Claim 15].
In regards to claims 8 and 18, Brinkhuis et al. teach the RMA crosslinkable composition comprises the reactive component A of malonate or acetoacetate and the reactive component B of acryloyl [0016-0019, 0022, 0026; Claims 7, 16].
In regards to claim 9, Brinkhuis et al. teach the reactive component A predominantly comprises one type of reactive component wherein more than 50% of the C-H reactive groups in the crosslinkable component A is from one type of reactive component such as malonate groups [Claims 6, 16].
In regards to claims 10 and 13, Brinkhuis et al. teach an additive, component D, comprising an X-H group that is also a Michael addition donor reactable with component B under the action of catalyst C wherein X is C, N, P, O, or S wherein the X-H group in component D has a pKa is between 0.5 and 6 lower than the pKa of the C-H in component A [0037, 0043-0044].
In regards to claim 11, Brinkhuis et al. teach coating additives of pigments, co-binder, solvents, etc… [0049; Claim 32].
In regards to claim 12, Brinkhuis et al. teach coating thicknesses of at least 125 µm [0050].
In regards to claims 15 and 20, Brinkhuis et al. teach applying the coating composition to the non-limiting examples of glass panels and steel (metal) panels by drawing or spraying [0078].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/             Examiner, Art Unit 1763